Exhibit A
                            James N. Fincher, SBN 196837
                        1
                            Merced County Counsel
                        2   Roger S. Matzkind, SBN 77331
                            Chief Civil Litigator
                        3   2222 M Street, Room 309
                        4   Merced, CA 95340
                            Tel: (209) 385-7564
                        5   Fax: (209) 726-1337
                        6   rmatzkind@co.merced.ca.us

                        7   Attorney for Defendants County of Merced, County of Merced Sheriff’s
                            Department, and Sheriff Vernon H. Warnke
                        8
                        9                              United States District Court

                    10                       Eastern District of California, Fresno Division
                    11
                            Estate of Aaron Bonilla by and through        Case No. 1:18-cv-0329-DAD-SKO
                    12      his personal representative Tamara
                            Bonilla and Tamara Bonilla,                   Declaration of Roger S. Matzkind
                    13      individually,
                    14
                                         Plaintiffs,
                    15
                    16            v.

                    17      County of Merced; Sheriff Vernon H.
                            Warnke, Elizabeth Bonilla and Does 1
                    18
                            through 50, inclusive,
                    19
                                         Defendants.
                    20
                    21
                                  I, Roger S. Matzkind, declare as follows:
                    22
                                  1.     I am an attorney at law duly licensed and admitted to practice
                    23
                            before all of the courts of the State of California, the United States District
                    24
                            Courts for the Eastern, Central and Northern Districts of California, the Ninth
                    25
                            Circuit and U.S. Supreme Court. I am the Chief Civil Litigator for the County
                    26
                            of Merced, Office of the County Counsel, attorneys for the County of Merced.
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        1
                                                       Declaration of Roger S. Matzkind
                        1         2.     Unless otherwise stated, all matters stated herein are based upon
                        2   my personal knowledge, and if called upon, I could and would testify competently
                        3   as to their veracity. Those matters stated to be based upon my information and
                        4   beliefs are believed by me to be true.
                        5         3.     Consistent with this court’s standing order requiring counsel to
                        6   Meet and Confer prior to the filing of a motion to dismiss pursuant to Federal
                        7   Rule of Civil Procedure 12(b)(6), on April 22, 2019, I emailed Plaintiffs’ counsel
                        8   regarding what I believed to be defects in the Second Amended Complaint. A
                        9   copy of the email is attached hereto as Ex. 1. A few minutes later, Mr. Stefano
                    10      Formica called me to discuss the case. He indicated he would get back to me.
                    11            4.     On April 26th, I again emailed Plaintiffs’ counsel and advised
                    12      them again that bases for the motion would be a lack of standing and failure to
                    13      allege non-conclusory facts sufficient to state a cause of action. A copy of the
                    14      email is attached hereto as Ex. 2. On Saturday, April 27th, Mr. Formica
                    15      emailed me and asked to discuss the case on Monday.
                    16            5.     On Monday, April 29th, I emailed Mr. Formica and advised that I
                    17      had just left a voice mail for him. On April 29, 2019, I sent two more emails to
                    18      Plaintiffs’ counsel regarding issues of the Second Amended Complaint and my
                    19      intended motion to dismiss. Stefano Formica called and spoke with me about
                    20      the case, but did not respond to any of the bases of the motion. I asked him to
                    21      do so, as I had to reference attempts to meet and confer in my motion. I have
                    22      not heard back from counsel.
                    23            6.     Incidental to the discussions, I emailed Plaintiffs’ counsel (again)
                    24      copies of the decedent’s signed classification documents wherein he claimed to
                    25      be an active Norteno member, that he had been such since he was 15, and that
                    26      he agreed to be properly housed with his fellow gang members. Mr. Formica
                    27      and I specifically discussed these records.
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                        2
                                                       Declaration of Roger S. Matzkind
                        1         I declare under penalty of perjury, under the laws of the United States of
                        2   America, that the foregoing is true and correct. Executed at Merced, California,
                        3   on May 1, 2019.
                        4
                                                                     /s/ Roger S. Matzkind
                        5
                                                                     Roger S. Matzkind
                        6
                        7
                        8
                        9
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28
Merced County Counsel
2222 M Street
Merced, CA 95340
(209) 385-7564                                                       3
                                                      Declaration of Roger S. Matzkind
Exhibit 1
Powell, Stefanie

From:                              Matzkind, Roger
Sent:                              Monday, April 22, 2019 2:42 PM
To:                                'Siamak Vaziri'
Cc:                                'Stefano Formica'; 'bzang@vazirilaw.com'; Powell, Stefanie
Subject:                           Bonilla v. Merced County, et al
Attachments:                       80228.pdf


Gentlemen:
I am reviewing your Second Amended Complaint ("2AC"), and expect to again move to dismiss. I will provide the bases
for the motion in the near future . However, I again want to give you the chance to remove certain allegations which I
believe are so far beyond contest that you should remove them at this time . Specifically, I refer to your allegations
regarding housing. In my email to you nearly a year ago (please see below), I provided Bonilla's classification documents
where he signed that he was an active member of the Nortenos. He advises that he was in good standing and had been
a member since he was 15. He concurred that he would be housed with the Nortenos. Had he advised of any risk, he
would not have been so housed. I again attach the classification documents.

We have always gotten along well, and therefore, I respectfully caution you regarding the provisions of Rule 11.

Additionally, the 2AD alleges that Tamara Bonilla is the personal representative of the Estate of Aaron Bonilla
. However, we have not found any such appointment in the Merced Superior Court. Please provide some
documentation of the appointment or law that such is not necessary.

Thank you,

Roger

Roger S. Matzkind
Chief Civil Litigator
Office of Merced County Counsel
2222 M Street, Room 309
Merced, CA 95340
(209)385-7564

Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential information only for
use by the intended recipient(s). Any usage, distribution, copying or disclosure by any other person, other than the
intended recipient is strictly prohibited and may be subject to civil action and/or criminal penalties. If you received this
transmission in error, please notify the sender by reply email or by telephone and delete the transmission.

From: Matzkind, Roger
Sent: Friday, May 04, 2018 4:07 PM
To: 'Siamak Vaziri' <svaziri@vazirilaw.com>
Cc: Stefano Formica <sformica@vazirilaw.com>; bzang@vazirilaw.com
Subject: RE: Bonilla v. Merced County, et al

Gentlemen :
We have not had the opportunity to speak regarding the bases for my motions which I will file next week. I am not sure
of you intend to allege a cause of action under 42 USC 1983, or the amendment such a claim would be based upon for
Tamara Bonilla, individually. As part of the required meet and confer, I anticipate moving to dismiss any such cla im
based on 42 USC 1983. Aside from the other issues, I believe she lacks standing. (See e.g., Murphy v. County of
                                                             1
Mendocino, 2016 WL 794458 and Ward v. City of San Jose, 967 F.2d 280, 283-84 (9 1h cir. 1991), as amended on denial of
reh'g (June 16, 1992).)

Please get back to me regarding you positions as I have to report to Judge Drozd re: the meet and confer in the motions.
The Eastern District is very busy so we want to eliminate as many issues as possible.
Thanks,
Roger

Roger S. Matzkind
Chief Civil Litigator
Office of Merced County Counsel
2222 M Street, Room 309
Merced, CA 95340
(209)385-7564

Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential infonnation only for
use by the intended recipi ent(s). Any usage, distribution, copying or disclosure by any other person, other than the
intended recipient is strictly prohibited and may be subject to civil action and/or criminal penalties. If you received this
transmission in error, please notify the sender by reply email or by telephone and delete the transmission.


From: Siamak Vaziri [mailto:svaziri@vazirilaw.com]
Sent: Thursday, May 03, 2018 5:59 PM
To: Matzkind, Roger <RMatzkind@co.merced.ca.us>
Cc: Stefano Formica <sformica@vazirilaw.com >; bzang@vazirilaw.com
Subject: Re: Bonilla v. Merced County, et al

Thank you Roger. I have ccd Stefano and Ben to further discuss. I believe Stefano is available tomorrow. Thx

Sent from my iPhone

On May 3, 2018, at 5:32 PM, Matzkind, Roger <RMatzkind@co.merced.ca.us> wrote:

        Siamak,
        It was a pleasure speaking with you today about the above.

        Judge Drozd's standing order requires a "meet and confer" prior to the filing of motions. These are the
        main points for a FRCP 12(b)(6) and/or related motions:
                You named Warnke as an individual defendant, but also have factual allegations that may imply
               you are suing him in his official capacity. If not, please so advise. If you are suing him in his .
               official capacity, then that is redundant with suing the county and he should be dismissed. (See,
               e.g., Luke v. Abbott, 954 F.Supp. 202 (C.D. Cal. 1997).
               The Sheriff's Department does not exist as a separate entity from the county, is not a person,
               and cannot be a defendant. (See e.g., Garcia v. City of Merced, et al, 2009 U.S. Dist. LEXIS
               88277 (E.D. Cal. 2009); Vance v. County of Santa Clara, 928 F.Supp. 993 (N .D. Cal. 1996).) The
               department should be dismissed.
               It seems the only state based cause of action (41h) is styled "Negligence" . You are required to
               plead around any immunities and state a statutory basis. (See e.g., Keyes v. Santa Clara Valley
               Water Dist., 128 Cal.App.3d 882 (1992).) The FAC alleges injury to a prisoner by a prisoner. The
               County and its employees are immune. (See e.g., Gov. Code §845 and 845.2.)
               As often happens with an early version of a pleading, the FAC alleges matters clearly not
               applicable to the case. For example, you allege assigning deputies with known histories of
               misconduct (FAC 10:9-12) and using excessive force on inmates (FAC 11: 23) Surplusage should
               be dismissed.
                                                              2
        Federal court requires factual allegations to support conclusions. (E.g., Twombley). The
        complaint is conclusory and fails to allege such facts supporting deliberate indifference and
        causation.

    As I told you, the decedent wanted to be housed with the Nortenos, his gang. Not to do so could
    cause problems and create risks. As I understand the facts, the decedent was killed, on orders of his
    cousin, because he would not keester in contraband to his fellow gang members. A copy of his
    classification and portions of his booking documents for this booking are attached as a professiona l
    courtesy. It is certainly up to you, but you may want to consider not proceeding with the case. I also
    understand that the decedent' s sister, his only relative in California, had no contact with him.

    We handle all litigation in house.

    I will need to file my motion(s) NLT May 8 if you keep the current version of the
    complaint. However, I believe we can stipulate to give you time to amend and/or to permit me
    more time to answer if you need to investigate further.

    Please ask Stefano to call me tomorrow.

    Thank you,
    Roger

Roger S. Matzkind
Chief Civil Litigator
Office of Merced County Counsel
2222 M Street, Room 309
Merced, CA 95340
(209)385-7564

Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential
information only for use by the intended recipient(s). Any usage, distribution, copying or disclosure by
any other person, other than the intended recipient is strictly prohibited and may be subject to civil action
and/or criminal penalties. If you received this transmission in error, please notify the sender by reply
email or by telephone and delete the transmission.


<Classification Assessment.pdf>
<80228.pdf>




                                                      3
                      MERCED COUNTY SHERIFF'S OFFIC E
                          CORRECTIONS DIVISION
                             CLASSIFICATION INVESTIGATIONS UNIT




                                          Classification Inmate Notice

Inmate Name:            /trtJ2.ot\) /?;ot-,.)1 (Jft=                     Date :   JL/J.o/,_..J~1_____
Active Gang Member: ---'-N...;..t>"'""'~__._.......__........,,0'--- - - -- -- - - - -- - - - -- - -
    1. How long have you been active? Are you in good standing?
    ,t1tt, \&   .o.      H,~ l\ l\..

      2. Are you a part of a specific set/hood? Specify.
l~        0



      3. Any AKA' s? Tattoos?
11cru2ls        OY    J'l',:l!vOS   /vru11;,S. ~" 6rtNh        ftfn Utrn..-1)

      4. Any known enemies in custody that yo u're aware of?
     ~N£


      5. Do you understand the different housing options? _
                                                          't_t_S___
                                              ~'_
      6. Are you familiar with Active housing?'/ e_S_______
    7. Whal prisons have you been at/ what )ard did you house?
Y'J\..~~ ~ be,!) \?.J\\.,°t:)\Nl-i


I concur with this hous ing assignment
                                                           CLASSIFICATION                 HO USING
     ~tt?WltLlJI)
IrfrnateSignatu re                                            Nt)a...~°N\)            1 L,~l t£l,\,
                                                                         v\toh1
Officer"s Signature                                                Date
                                                      Inmate Notice
                                                  BONI LLA, AARON JOSEPH
       (

Print Date/Time:    06/1 0/2017 08:09                                                           MERC ED COUNTY SHERIFF'S OFFICE
Login ID:           co\sh0394                                                                           ORI Num ber: CA0240000




          You have been placed in the following classification :       M/J NORTENO                  by the Classification Department.
    This classification is determined by: current/past convictions; current/past institutional behavior; pending charges or holds in
    other jurisdictions (if any); unsentenced/sentenced status, and/or any other information that may be deemed appropriate with
    regard to yo ur personal security or the security of the facility. Your classification may change when charges are altered or
    reduced ; you are sentenced; due to administrative hearings; due to regular periodic review ; program participation ; and/or other
    reasons recommended by the jail staff.

         Appeal process: Any inmate who so desires may appeal his/her classification (in writing ) in any of the three basic areas
    (security level, housing assignment or programs) within ten (10) days of the primary classification or reclassification by
    addressing the appeal to:

    CLASSIFICATION DEPARTMENT -APPEAL OF CLASSIFICATION




    Officer:                                                                        Date:     l!/1 0(11

    Inmate :                                                                        Date:




Page: 1 of 1
Exhibit 2
Powell, Stefanie

From:                              Matzkind, Roger
Sent:                              Friday, April 26, 2019 5:05 PM
To:                                'Siamak Vaziri '
Cc:                                'Stefano Formica'; 'bzang@vazirilaw.com'; Powell, Stefanie
Subject:                           RE: Bonilla v. Merced County, et al



Gentlemen :
Kindly advise NLT Monday morning as to whether or not you will dismiss. A 12(b)(6) will be based on lack of standing
and failure to allege sufficient non-conclusory facts to state a cause of action.
Thank you,
Roger

Roger S. Matzkind
Chief Civil Litigator
Office of Merced County Counsel
2222 M Street, Room 309
Merced, CA 95340
(209)385-7564

Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential information only for
use by the intended recipient(s). Any usage, distribution, copying or disclosure by any other person, other than the
intended recipient is strictly prohibited and may be subject to civil action and/or criminal penalties. If you received this
transmission in error, please notify the sender by reply email or by telephone and delete the transmission.

From: Matzkind, Roger
Sent: Monday, April 22, 2019 2:42 PM
To: 'Siamak Vaziri' <svaziri@vazirilaw.com>
Cc: 'Stefano Formica' <sformica@vazirilaw.com>; 'bzang@vazirilaw.com' <bzang@vazirilaw.com>; Powell, Stefa nie
<Stefanie.Powell@countyofmerced.com>
Subject: Bonilla v. Merced County, et al

Gentlemen :
I am reviewing your Second Amended Complaint ("2AC"), and expect to again move to dismiss. I will provide the bases
for the motion in the near future. However, I again want to give you the chance to remove certain allegations which I
believe are so far beyond contest that you should remove them at this time. Specifically, I refer to your allegations
regarding housing. In my email to you nearly a year ago (please see below), I provided Bonilla's classification docu ments
where he signed that he was an active member of the Norte nos. He advises that he was in good standing and had been
a member since he was 15. He concurred that he would be housed with the Nortenos. Had he advised of any risk, he
would not have been so housed . I again attach the classification documents.

We have always gotten along well, and therefore, I respectfully caution you regarding the provisions of Rule 11.

Additionally, the 2AD alleges that Tamara Bonilla is the personal representative of the Estate of Aaron Bonilla . However,
we have not found any such appointment in the Merced Superior Court. Please provide some documentation of the
appointment or law that such is not necessary.

Thank you,

Roger
                                                              1
Roger S. Matzkind
Chief Civil Litigator
Office of Merced County Counsel
2222 M Street, Room 309
Merced, CA 95340
(209)385-7564

Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential infomrntion only for
use by the intended recipient(s). Any usage, distribution, copying or disclosure by any other person, other than the
intended recipient is strictly prohibited and may be subject to civil action and/or criminal penalties. If you received this
transmission in error, please notify the sender by reply email or by telephone and delete the transmission.

From: Matzkind, Roger
Sent: Friday, May 04, 2018 4:07 PM
To: 'Siamak Vaziri'
Cc: Stefano Formica; bzang@vazirilaw.com
Subject: RE : Bonilla v. Merced County, et al

Gentlemen:
We have not had the opportunity to speak regarding the bases for my motions which I will file next week. I am not sure
of you intend to allege a cause of action under 42 USC 1983, or the amendment such a claim would be based upon for
Tamara Bonilla, individually. As part of the required meet and confer, I anticipate moving to dismiss any such claim
based on 42 USC 1983. Aside from the other issues, I believe she lacks standing. (See e.g., Murphy v. County of
Mendocino, 2016 WL 794458 and Ward v. City of San Jose, 967 F.2d 280, 283-84 (9th cir. 1991), as amended on denial of
reh'g (June 16, 1992).)

Please get back to me regarding you positions as I have to report to Judge Drozd re: the meet and confer in the motions.
The Eastern District is very busy so we want to eliminate as many issues as possible.
Thanks,
Roger

Roger S. Matzkind
Chief Civil Litigator
Office of Merced County Counsel
2222 M Street, Room 309
Merced, CA 95340
(209)385-7564

Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential infonnation only for
use by the intended recipient(s). Any usage, distribution, copying or disclosure by any other person, other than the
intended recipient is strictly prohibited and may be subject to civil action and/or criminal penalties. If you received this
transmission in error, please notify the sender by reply email or by telephone and delete the transmission.

From: Siamak Vaziri [mailto:svaziri@vazirilaw.com]
Sent: Thursday, May 03, 2018 5:59 PM
To: Matzkind, Roger <RMatzkind@co.merced.ca.us>
Cc: Stefano Formica <sformica@vazirilaw.com >; bzang@vazirilaw.com
Subject: Re: Bonilla v. Merced County, et al

Thank you Roger. I have ccd Stefano and Ben to further discuss. I believe Stefano is available tomorrow. Thx

Sent from my iPhone

                                                              2
On May 3, 2018, at 5:32 PM, Matzkind, Roger <RMatzkind@co.merced.ca.us> wrote:

       Siamak,
       It was a pleasure speaking with you today about the above.

       Judge Drozd's standing order requires a "meet and confer" prior to the filing of motions. These are the
       main points for a FRCP 12(b)(6) and/or related motions:
              You named Warnke as an individual defendant, but also have factual allegations that may imply
              you are suing him in his official capacity. If not, please so advise. If you are suing him in his
              official capacity, then that is redundant with suing the county and he should be dismissed. (See,
              e.g., Luke v. Abbott, 954 F.Supp. 202 (C.D. Cal. 1997).
              The Sheriff's Department does not exist as a separate entity from the county, is not a person,
              and cannot be a defendant. {See e.g., Garcia v. City of Merced, et al, 2009 U.S. Dist. LEXIS 88277
              (E.D. Cal. 2009); Vance v. County of Santa Clara, 928 F.Supp. 993 (N .D. Cal. 1996).) The
              department should be dismissed.
              It seems the only state based cause of action (4th) is styled "Negligence" . You are required to
              plead around any immunities and state a statutory basis. {See e.g., Keyes v. Santa Clara Valley
              Water Dist., 128 Cal.App.3d 882 {1992).) The FAC alleges injury to a prisoner by a prisoner. The
              County and its employees are immune. {See e.g., Gov. Code §845 and 845.2.)
              As often happens with an early version of a pleading, the FAC alleges matters clearly not
              applicable to the case. For example, you allege assigning deputies with known histories of
              misconduct (FAC 10:9-12) and using excessive force on inmates (FAC 11: 23) Surplusage should
              be dismissed.
              Federal court requires factual allegations to support conclusions. (E .g., Twombley). The
              complaint is conclusory and fails to allege such facts supporting deliberate indifference and
              causation .

           As I told you, the decedent wanted to be housed with the Nortenos, his gang. Not to do so could
           cause problems and create risks. As I understand the facts, the decedent was killed, on orders of his
           cousin, because he would not keester in contraband to his fellow gang members. A copy of his
           classification and portions of his booking documents for this booking are attached as a professiona l
           courtesy. It is certainly up to you, but you may want to consider not proceeding with the case. I also
           understand that the decedent' s sister, his only relative in California, had no contact with him .

           We handle all litigation in house.

           I will need to file my motion(s) NLT May 8 if you keep the current version of the complaint.
           However, I believe we can stipulate to give you time to amend and/or to permit me more time to
           answer if you need to investigate further.

           Please ask Stefano to call me tomorrow.

          Thank you,
          Roger

       Roger S. Matzkind
       Chief Civil Litigator
       Office of Merced County Counsel
       2222 M Street, Room 309
       Merced, CA 95340
       (209)385-7564

                                                           3
Confidentiality Notice: This electronic mail transmission may contain privileged and/or confidential
information only for use by the intended recipient(s). Any usage, distribution, copying or disclosure by
any other person, other than the intended recipient is strictly prohibited and may be subject to civil action
and/or criminal penalties. If you received this transmission in error, please notify the sender by reply
email or by telephone and delete the transmission.




                                                      4
